Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), dated April 28, 2011 in a divorce action. The order, among other things, required defendant to maintain plaintiff as co-insured on all property and liability insurance until he has removed her name from all instruments of liability.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Centra, J.E, Garni, Lindley, Sconiers and Martoche, JJ.